Title: From George Washington to Major General John Sullivan, 17 July 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters Haverstraw [N.Y.] 17th July 1778
          
          I have the pleasure to inform you, of what you have probably heard before this time,
            that the Admiral Count D’Estaing has arrived upon the Coast, and now lays off Sandy
            Hook, with a fleet of twelve Ships of the Line and four Frigates belonging to his most
            Christian Majesty. The  design of this fleet is to co-operate with the
            American Armies, in the execution of any plans, which shall be deemed most advancive of
            our mutual interests, against the common enemy. No particular plan is yet adopted, but
            two seem to present themselves; either an attack upon New York, or Rhode Island. Should
            the first be found practicable, our forces are very well disposed for the purpose; but
            should the latter be deemed most eligible, some previous preparations must be made. That
            we may therefore be ready at all points, and for all events, I desire that you may
            immediately apply in the most urgent manner, in my name, to the States of Rhode Island,
            Massachusets and Connecticut to make up a Body of 5000 Men inclusive of what you already
            have—establish suitable Magazines of provision—and make a collection of Boats proper for
            a descent. I am empowered to call for the Militia for the purpose above mentioned, by a
            Resolve of Congress of the 11th instant.
          You will not fail to make yourself fully master of the numbers and position of the
            Enemy by land, and of their Strength by Sea. Should nothing come of this Matter, it will
            answer this valuable ⟨pur⟩pose, that the enemy will be distracted and deceived, and will
            probably be off their guard, in respect to the defence of New York, should that
            ultimately be our real design.
          You should engage a number of Pilots well acquainted with the navigation of the Harbour
            of New port and of the adjacent Coast, and have them ready to go on board upon signals
            which will be thrown out by the French Admiral, and of which you will be advised. That
            you may have the earliest intelligence of his arrival, you should establish a Chain of
            Expresses from some commanding View upon the Coast to your Quarters. I need not
            recommend perfect secrecy to you, so far as respects any assistance from the French
            Fleet. Let your preparations carry all the appearance of dependance upon your own
            strength only. Lest you may think the Number of 5000 Men too few for the enterprise, I
            will just hint to you, that there are french Troops on board the Fleet, and some will be
            detatched from this Army, should there be occasion.
          I have it not in my power to be more explicit with you at present. But should the
            expedition against Rhode Island be finally determined upon, you may depend upon having
            every previous and necessary information for your Government. I am Dear Sir Yr most obt
            Servt
          
            Go: Washington
          
          
            P.S. As I have heard from you but once or twice since your arrival at Rhode Island, I
              am much at a loss for the situation of matters in that quarter. Be pleased therefore to inform me in your answer to this.
          
        